Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-18-00247-CV

                                        Patrick THOMAS,
                                             Appellant

                                                  v.

                                       Janice Devon DURR,
                                             Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-19981
                         Honorable Angelica Jimenez, Judge Presiding

        BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is VACATED, and this case is REMANDED to the trial court for the entry of a judgment in
conformity with the meditated settlement agreement signed by the parties and their attorneys. See
TEX. R. APP. P. 43.2(d) (allowing appellate courts to reverse the trial court’s judgment and remand
the case to the trial court for further proceedings). Costs of appeal are taxed against appellant. See
id. 42.1(d) (“Absent agreement of the parties, the court will tax costs against the appellant.”).

       SIGNED January 16, 2019.


                                                   _________________________________
                                                   Irene Rios, Justice